              Case 2:15-cr-00124-KJM Document 246 Filed 09/17/20 Page 1 of 1



 1

 2

 3

 4

 5                   IN THE UNITED STATES DISTRICT COURT
 6                FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8 UNITED STATES OF AMERICA,                    CASE NO.: 15-cr-00124 KJM
 9                        Plaintiff,            ORDER TO SEAL EXHIBITS A at 2-231
10                                              AND K at 303-308 TO MOTION FOR
        v.                                      COMPASSIONATE RELEASE
11

12 EPATI MALAUULU,

13                        Defendant.
14

15

16           GOOD CAUSE APPEARING, Petitioner Epati Malauulu’s request to seal Exhibit A at
17 2-231 and Exhibit K at 303-308 attached to his Motion for Compassionate Release is

18 GRANTED.

19   Dated: September 16, 2020.
20

21

22

23

24

25

26

27

28
